DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the phrases “configured to” cover or support, in claims 8, 11, and 13. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hyeon et al. (US 2019/0179592, “Hyeon”).
Regarding claim 16, Hyeon teaches a display module comprising a substrate comprising a plurality of light emitting diodes (inorganic light emitting diodes as they would necessarily include inorganic materials, [0101], [0102]) and having a module plate attached to an opposite surface of the substrate as the diodes (see Fig. 4, [0092]) and may include a boss mounting portion on the substrate (see Figs. 7 and 8, [0112], [0113]). It should be noted that claim 16 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claim 17, Hyeon additionally teaches that the boss portion may be positioned at a corner of the substrate (see Fig. 7, corner mounting portion). 
Regarding claim 18, Hyeon additionally teaches to include various circuitry connecting each of the display panels and accommodated within the frame (see, e.g., [0066], [0067], Figs. 1, 12, and 13, [0021], [0126], [0127], [0175]). While Hyeon generally teaches to include such circuitry within the frame (e.g., [0175]) it further would have been obvious to have arranged the panel board within the housing frame as a natural place to incorporate the controllers for the device (see, [0093], [0094] and Fig. 5C, showing the inclusion of various controlling devices in the frame) and such circuitry would be electrically connected through the substrate, and thus to the surface opposite the mounting surface (i.e., to the rear surface of the substrate, see Fig. 8, wherein the detection circuit may be applied through the rear of the substrate, see [0115] – [0119]). 
Regarding claim 20, Hyeon additionally teaches that the module plate may include an edge that may expose the boss mounting portion (Hyeon, Fig. 9, having edge portions that are exposed to the boss mounting portion 325 or Fig. 8 portion 310). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon et al. (US 2019/0179592, “Hyeon”) in view of Nishio et al. (US 2004/0114062, “Nishio”).
Regarding claim 1, Hyeon teaches a display panel comprising multiple removable display modules (see, e.g., Fig. 3, [0091]) that comprise a mounting surface on which a plurality of light emitting diodes may be mounted ([0091]) and a module plate attached to the opposite surface (see Fig. 4, display 200 having LEDs mounted on one side and a module plate 110 on the opposite side, [0090] – [0095]). Hyeon additionally teaches that the substrate may be attached to an underlying module plate (e.g., Figs. 4 and 6, [0092]). Hyeon additionally teaches that the type of display device or module is not specifically limited (may be an LED or OLED panel or the like, see Hyeon [0173]). 	Hyeon fails to specifically teach the inclusion of a panel cover, however, in the same field of endeavor of frames or cases for use with display devices (e.g., [0002]), Nishio teaches to apply a glass cover as the overlying substrate for a display device ([0046], [0047]) and it therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided such a cover over the display elements as a typical and useful cover to protect the underlying display ([0046], [0047], [0055]).
Regarding claim 2, Hyeon additionally teaches that the display substrate may include a boss mounting portion to attach to the underlying module plate (e.g., Fig. 7, moss mounting portions 310, 233, [0113] and see Figs. 6 and 8). 
Regarding claim 3, Hyeon additionally teaches that a thickness of the receiving portion of the underlying base plate (corresponding to the module plate Figs. 6 and 9) may have a thickness that is less than another portion of the underlying base plate (see, e.g., Figs. 8, 9, [0130] – [0133], including accommodating groove that has a thickness less than the base plate portion).
Regarding claim 6, modified Hyeon additionally teaches that the substrate or cover material may be a glass material (see, e.g., Nishio, [0046], [0047]).
Regarding claim 7, Hyeon fails to specifically teach that the case or module plate are made of aluminum. However, Nishio teaches that the display module and the case may be suitably made of a metal material, including aluminum, in order to more effectively guard against electromagnetic interference (see, e.g. [0026], [0027], [0003]). 
Regarding claim 8, Hyeon teaches a display panel comprising multiple removable display modules (see, e.g., Fig. 3, [0091]) that comprise a mounting surface on which a plurality of light emitting diodes may be mounted ([0091]) and a module plate attached to the opposite surface (see Fig. 4, display 200 having LEDs mounted on one side and a module plate 110 on the opposite side, [0090] – [0095]). Hyeon additionally teaches that the substrate may be attached to an underlying module plate (e.g., Figs. 4 and 6, [0092]). Hyeon additionally teaches that the type of display device or module is not specifically limited (may be an LED or OLED panel or the like, see Hyeon [0173]). Hyeon additionally teaches the inclusion of a frame element (may include cabinet structure [0091] - [0093], Fig. 5A). Hyeon additionally teaches that the display modules may comprise a boss mounting portion on which a boss may be mounted to the frame component (see, e.g., Fig. 7, [0101] – [0105]).  	Hyeon fails to specifically teach the inclusion of a panel cover, however, in the same field of endeavor of frames or cases for use with display devices (e.g., [0002]), Nishio teaches to apply a glass cover as the overlying substrate for a display device ([0046], [0047]) and it therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided such a cover over the display elements as a typical and useful cover to protect the underlying display ([0046], [0047], [0055]).
Regarding claim 9, modified Hyeon additionally teaches that a double-sided tape may be used in a display case between an edge of the display and the frame (see, Nishio, e.g., [0006]). 
Regarding claim 10, Hyeon additionally teaches to include various circuitry connecting each of the display panels and accommodated within the frame (see, e.g., [0066], [0067], Figs. 1, 12, and 13, [0021], [0126], [0127], [0175]). While Hyeon generally teaches to include such circuitry within the frame (e.g., [0175]) it further would have been obvious to have arranged the panel board within the housing frame as a natural place to incorporate the controllers for the device (see, [0093], [0094] and Fig. 5C, showing the inclusion of various controlling devices in the frame). 
Regarding claim 11, Hyeon additionally teaches that the frame may include a base plate or rear cover and a device board may be included between the rear cover and the overlying frame and electrically connected to the display panel board (see e.g., Fig. 5A, rear door 150, [0091] - [0095], [0098], [0099], describing the inclusion of control board and terminals). 
Regarding claim 12, Hyeon teaches to include more than one display module which may be connected to one another (e.g., [0021]) each comprising a substrate on which LEDs are mounted (e.g., Fig. 4, [0095]). While Hyeon teaches the inclusion of circuitry in order to control, among other things, the screen output ([0172]) Hyeon does not teach that the circuitry is a flexible printed circuit board. However, Nishio teaches that flexible circuitry is useful in display devices and therefore, it would have been obvious to have connected the controllers of Hyeon to the screen or display modules of Hyeon with flexible circuit boards in order to effectively and removably connect the devices and minimize dead space in the display device (e.g., Nishio, [0005] – [0009], [0010]). 
Regarding claim 13, Hyeon fails to specifically teach that the frame includes an edge to cover an edge of the display panel, however, Nishio teaches a frame may include edge-covering portions when applied to a display and that providing such a structure may help to reduce dust entry ([0016] – [0018]). It therefore would have been obvious to the ordinarily skilled artisan to have provided the frame or outer portion of the case of Hyeon such that it extended through the edge of the display elements in order to reduce dust entry (Nishio, [0018]). 
Regarding claim 14, Hyeon additionally teaches that the display modules may comprise a boss mounting portion on which a boss may be mounted (see, e.g., Fig. 7, [0101] – [0105]).  
Regarding claim 15, Hyeon additionally teaches to include more than one display module, each of which having a substrate component (see Fig. 6 showing multiple display modules, [0109] and Fig. 7, showing substrate, [0101]) and which may be mounted on a further base structure that provides additional support (see, e.g., Figs. 5A and 6, [0092], wherein the cabinet may include a base plate onto which the substrate is applied, [0095]).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon in view of Nishio as applied to claim 1, above, and further in view of Kim et al. (US 2017/0013722, “Kim”). 
Regarding claim 4, modified Hyeon fails to specifically teach the inclusion of an optical film in the panel. However, in the same field of endeavor of display panels (e.g., [0005]), Kim teaches that it is known and frequently necessary to include films that may be considered to be optical films ([0150]) in order to improve the perception of a displayed image to an end-user, for example by preventing the reflection of ambient light (Kim, [0150]). Therefore, it would have been obvious to have included, for example, a polarizing or compensation film in the display of modified Hyeon in order to prevent the reflection of ambient light (Kim, [0150]).
Regarding claim 5,  modified Hyeon fails to specifically teach the inclusion of an adhesive between the cover and the module layers. However, Kim teaches to include adhesive layers within the construction of the display (i.e., between the display module and the panel cover) in order to suitably attached the components to one another (see Kim, [0135], [0063]). It therefore would have been obvious to have included an adhesive layer between the cover layer and the display modules in order to attach them to one another (Kim, [0135], [0063]). 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon as applied to claim 16, above, and further in view of Nishio. 
Regarding claim 19, Hyeon fails to specifically teach that the module plate includes a thermal conductive material. However, Nishio teaches that the display module and the case may be suitably made of a metal material, including aluminum (which would be considered to be a thermal conductive material), in order to more effectively guard against electromagnetic interference (see, e.g. [0026], [0027], [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782